DETAILED ACTION
This communication is responsive to the application, filed August 13, 2019.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 13, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a hierarchical storage client configured to in claim 1; the OCM is configured to in claims 4-6, 8, 12-20; EMM is configured to in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chelarescu et al. (US 2020/0342106 A1) in view of Crofton et al. (US 2017/0177867 A1) and further in view of Bunte et al. (US 2013/0179405 A1).

As per claim 1:  A ransomware detection and management system, comprising: 
a computer node [Chelarescu; Fig. 2, client device (202)]; 
a file system [Chelarescu; Fig. 2, files system (208)]; 
a plurality of disc storage components [Chelarescu; Fig. 2, content storage (230)]; 
a backup client [Chelarescu; Fig. 2, cloud service (204)]; 
a backend server [Chelarescu; Fig. 2, cloud service (204)]; and 
identify an affected file based on collected file statistics; 
lock down of access to the file system in response to an identified affected file; 
undo reconcile processing; 
repair the affected file; and 
unlock access to the file system.  
Chelarescu discloses [0061] a system that can lock down access to the files that are compromised by a ransomware attack.  A remediation action is taken to remove the malware and restore the files to their pre-infected state.  Chelarescu discloses identifying an affected file based on malware, but fails to explicitly disclose identifying based on collected file statistics.  Crofton discloses a similar system, which further teaches [0065-0067] a backup agent detects if a file change occurs and determines if the shared rate for the file is above a threshold.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chelarescu with that of Crofton.  One would have been motivated to identify affected filed based on file statistics because it allows to monitor threshold of the files [Crofton; 0065-0067].
a hierarchical storage client configured to collect file statistics for files in file system; 
Chelarescu and Crofton disclose collecting file statistics for files in the system, but fail to explicitly disclose a hierarchical storage client.  Bunte discloses a similar system, which further teaches [claim 1] a hierarchical storage system having a storage manager which performs operations based on storage policies of the storage manager.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chelarescu and Crofton with that of Bunte.  One would have been motivated to collect data with a hierarchical storage system because it allows to manage a plurality of storage devices [Bunte; claim 1].

As per claim 2:  The system of claim 1 wherein the collected file statistics include: 
collected file access statistics; and 
collected file deduplication and compression rates.  


As per claim 3:  The system of claim 1 wherein the hierarchical storage client further comprises: an observation and control module (OCM); an observation and control module table (OCMt); an enhanced migration module (EMM);  P201807621AUS01Page 34 of 40an enhanced file system reconciliation module (EFRM); and an enhanced recall module (ERM).  
Crofton discloses [0065-0067] the software managing handles the detection and handling of malicious files by using a variety of storage services.  Crofton further discloses [0037] the backup status file may also comprise a data table, database, flat file, and array.

As per claim 4:  The system of claim 3 wherein the OCM is configured to register with the file system; receive a notification from the file system when a new file is created or an existing file in the file system is changed; notify the EMM of the new file or the changed file; and initiate pre-migration of the new or changed file.  
Chelarescu discloses [0061] a system that can lock down access to the files that are compromised by a ransomware attack.  A remediation action is taken to remove the malware and restore the files to their pre-infected state.

As per claim 5:  The system of claim 4 wherein the OCM is further configured to register a change tracking process at the new file or the existing file to receive a notification when a write access occurs to the new file or the existing file.  
Chelarescu discloses [0061] a system that can lock down access to the files that are compromised by a ransomware attack.  A remediation action is taken to remove the malware and restore the files to their pre-infected state.  A notification is generated to notify the user that a new file has been registered.
The system of claim 5 wherein the OCM is further configured to: add a data associated with the file to the OCMt in response to receiving a notification of a write access to the file.  
Crofton discloses [0065-0067] the software managing handles the detection and handling of malicious files by using a variety of storage services.  Crofton further discloses [0037] the backup status file may also comprise a data table, database, flat file, and array.

As per claim 7:  The system of claim 6 wherein the data associated with the file comprises: a file name for the file; and a time of access for the file.  
Crofton discloses [0065-0067] the software managing handles the detection and handling of malicious files by using a variety of storage services.  Crofton further discloses [0037] the backup status file may also comprise a data table, database, flat file, and array.

As per claim 8:  The system of claim 6 wherein the OCM is further configured to:  P201807621AUS01Page 35 of 40add second or subsequent data associated with the file to the OCMt in response to a second or subsequent notification of a write access to the file.  
Crofton discloses [0065-0067] the software managing handles the detection and handling of malicious files by using a variety of storage services.  Crofton further discloses [0037] the backup status file may also comprise a data table, database, flat file, and array.

As per claim 12:  The system of claim 3 wherein the OCM is further configured to determine if an abnormal amount of file write accesses have occurred to the file system.
Crofton discloses [0028] a backup agent monitors the file system to monitor file writes.

As per claim 15:  The system of claim 3 wherein the OCM is further configured to define a watermark of accepted write access to the files in the file system.


As per claim 17:  The system of claim 3 wherein the OCM is further configured to: determine if an abnormal amount of file write accesses have occurred to the file system; and define a watermark of accepted of accepted write access to the files in the file system.
Crofton discloses [0028] a backup agent monitors the file system to monitor file writes.  Crofton further discloses [0054] all the file system write events may be used to identify modifications to files.  

Allowable Subject Matter
Claims 9-11, 13, 14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Aizman discloses monitoring input/output processing workflows in distributed multi-tiered storage system.  To execute the read, tiers that store a copy of the data are selected using operating mode for a tier instance depends in part on statistical measures of operating parameters for that tier.  
·         US 20210012002 A1 – Rosenthal discloses ransomware detection that can restore either automatically or at the command of the user the data files/folders that were modified by the processes identified as those affecting changes to the canary files..   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114